DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of group I in the reply filed on 7/21/2021 is acknowledged.

Response to Amendment
Claims 18-21 and 24-37 are presented. Claims 35-37 are withdrawn. Claims 18-20 and 31-32 are withdrawn. 

Response to Arguments
Double patenting rejection 
Applicant argues that claims 22 and 23 were not included in the previous rejection and therefore there inclusion in the independent claim overcomes the non-statutory double patenting rejection. The amendment however did not simply include claims 22 and 23 into claim 18 the scope was changed when the preferably language was removed. As such the new grounds of rejection, with reference to the newly added limitations in the reference application, is necessitated by amendment. MPEP 706.07(a). For these the remarks are unpersuasive. 

35 USC 112b


35 USC 103 – Huang US Pg Pub 2016/0281196
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. Applicant has amended claim 18 to include a similar but not the same scope as claim 23. Applicant argues that Huang in combination with the other references does not provide for all the limitations. Applicant specifically argues that because the final product in Huang is a sheet a person of ordinary skill would therefore only be interested in using Huang to makes sheets or modify the production of sheets and these sheets do not meet the limitation of a component. 
Neither the specification nor the claims provide a definition for the term component. The term has been given its broadest reasonable interpretation in light of the specification. On its own the term “component” is to some degree generic and does not appear to immediately exclude any particular configuration. The claim requires that a flat steel product is deformed into a component. The Specification (US Pg Pub 2019/0211417 [0025]) states “In relation to the component obtained via roll deforming or internal high high-pressure forming”. This is clear language that roll deforming forms a component. Specification [0023] states that during roll deforming the flat steel product may undergo compression and/or thickness reductions in regions. Thus, a warm rolling which deforms the shape by compression or thickness reduction in regions reasonably appears to fall within the term roll deforming.  Thus, as Huang teaches warm forming and warm forming creates a “component” the argument is unpersuasive. Applicant repeats the same points in arguing that the subsequent rejections are similarly in error. These arguments are unpersuasive for the same reason. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Huang teaches a warm forming step which controls the martensite formation (leading to control of the final mechanical properties) addition of a step of warm forming as taught by Huang to another process does not bring along all the other teachings of the reference (i.e. bodily incorporation). Thus, a person of ordinary skill looking at all three references would not be interested in only modifying sheets as implied by the argument. For this reason the argument is further unpersuasive. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of copending Application No. 16/333,954 (reference application) in view of DE102012111959 (cited on the IDS 3/15/2019 a translated document is provided for citations). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 18: Claim 19 of the reference application teaches a medium manganese steel 4-12% Mn. Claim 19 of the reference Application was amended 6/30/2021 to include a step of preheating to 60-450 C followed by deformation. This limitation meets the last two limitations in instant claim 18. Claim 19 of the reference application requires a deforming step at a temperature of -100 C to less than Ac3 which 
Although the reference claim is open to other elements claim 19 does not specifically recite an Al and C content. Reference claim 30 does. 
‘959 teaches a similar process to both the reference and instant applications of making a vehicle component by providing a high manganese steel, cooling the steel to 30C to -250C, and during or after the cooling deforming the sheet (‘959 Abstract). The process of ‘959 introduces the same trip effect as both applications (‘959 [0017]). ‘959 teaches the other components of the steel which includes the following elements: 0-2% carbon and 0-8% aluminum (‘959 [0031] see also the Si, Nb, and Ti contents). ‘959 teaches the composition is an important part of controlling the amount of austenite to martensite transformation which is a key idea of both inventions (‘959 [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the steel of reference application claim 19 by adding the additional elements to the steel as taught by ‘959 because ‘959 teaches the additional elements are important for controlling the austenite to martensite transformation. The ranges of the C and Al contents in the prior overlap the claimed ranges. In the case of overlapping ranges a prima facie case of obviousness exists. 
Claims 25 and 26: The lower end of the temperature range in claim 19 is well below zero and would require cooling to achieve the temperature. Since the entire steel piece is heated to that range both sides would be cooled.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21, 24-28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over DE102013104298 (cited on the IDS 3/15/2019 a translated document is provided for citations) in view of DE102012111959 (cited on the IDS 3/15/2019 a translated document is provided for citations) and Huang US PG Pub 2016/0281196.
Claims 18-20 and 31: ‘298 teaches a method for producing a steel motor vehicle component (‘298 Abstract). ‘298 teaches the steel is a medium manganese steel with 0-10% Mn (‘298 [0007]) and the basic process steps include forming a sheet, cooling the sheet to a temperature between (in the most preferred mode) -40 C and -180 C, and during/after the cooling deforming the sheet (‘298 [0007]). ‘298 teaches the deforming introduces a change from austenite to martensite making the steel a trip steel (‘298 [0002], [0007], [0018], and [0035]). 

‘959 teaches a similar process to ‘298 of making a vehicle component by providing a high manganese steel, cooling the steel to 30C to -250C, and during or after the cooling deforming the sheet (‘959 Abstract). The process of ‘959 introduces the same trip effect as ‘298 (‘959 [0017]). ‘959 teaches the other components of the steel which includes the following elements: 0-2% carbon and 0-8% aluminum (‘959 [0031] see also the Si, Nb, and Ti contents). ‘959 teaches the composition is an important part of controlling the amount of austenite to martensite transformation which is a key idea of both inventions (‘959 [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the steel of ‘298 by adding the additional elements to the steel as taught by ‘959 because as ‘298 teaches the elements are conventional meaning addition is within the level of ordinary skill and ‘959 teaches the additional elements are important for controlling the austenite to martensite transformation. The ranges of the Mn, C, and Al contents in the prior overlap the claimed ranges. In the case of overlapping ranges a prima facie case of obviousness exists. So the claims are prima facie obvious. MPEP 2144.05. 

‘298 focuses primarily on the process steps after the steel sheet is fabricated, see figure 1 which starts with a coil. 
Huang provides further details about the entire steel making process from casting through annealing (Huang Abstract). Huang teaches a steel with 8-12% Mn, 0.4-0.6% C, 1-3% Al, and balance Fe/impurities (Huang Abstract). Huang teaches the steel is a medium manganese steel (Huang [0007]). Huang teaches deforming the steel at room temperature (Huang claim 13 cold rolling the steel sheets at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify ‘298 by adding a step of warm forming at 150-200C as taught by Huang in order to more selectively control the martensite content and final strength of the steel. See also US Pg Pub 2019/0211417 [0023] and [0025] which provide guidance on determining the scope of the term component. 

Claims 21 and 24: ‘298 teaches several different rolling stands which would each constitute a deformation step (‘298 figure 1 and [0035]). 
Claims 25-27: ‘298 teaches part 8 figure 1 which is a flow chiller included to regulate the temperature of the steel between deformation steps and the chiller works by cooling one or both sides of the steel (‘298 [0011]). 
Claims 28: ‘298 teaches roll forming (‘298 title).
Claim 32: ‘959 teaches the following components are included in the steel (‘959 [0031]). 
Claim 32
‘959 [0031]
Si 0-6%
0-6%
Nb 0-1%
0-1%
Ti 0-1.5%
0-1%



Claim 33: ‘298 in view of ‘959 renders obvious all the limitations of claim 18. ‘298 teaches that the austenite content is preferably greater than 10% (‘298 [0007]), this is the content of the final product. ‘298 teaches that the deformation converts the primarily austenite structure to a primarily martensite to increase the strength of the steel (‘298 [0002], [0007], and [0035]). ‘298 does not teach a step of annealing or that the martensite is annealed. 
Huang teaches a similar steel made by a similar method which is a medium manganese steel and has a trip microstructure (Huang Abstract, [0007], and figure 2). Huang teaches a step of annealing the steel at the end in order to precipitate vanadium carbides and increase the strength of the steel (Huang [0063]). Improving the strength while maintaining the lightest possible steel is a design goal of the other references as it is required in automotive industry. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify ‘298 by adding an amount of vanadium and annealing the steel in order to precipitate vanadium carbides and improve the strength of the steel. After the annealing step the martensite would be annealed martensite. 
Claim 34: ‘298 teaches coating the surface of the steel with an organic or inorganic coating, preferably a zinc coating (‘298 [0013]). 

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over DE102013104298 (cited on the IDS 3/15/2019 a translated document is provided for citations) in view of DE102012111959 (cited on the IDS 3/15/2019 a translated document is provided for citations) and Huang US PG Pub 2016/0281196 as applied to claim 18 above, further in view of Hertell DE102008014213 (cited on the IDS 3/15/2019 a translated document is provided for citations).
Claim 29: ‘298 in view of ’959 and Huang renders obvious all the limitations of claim 18. ‘298 teaches forming the sheet into a tube (‘298 figure 5/ab and [0030]). ‘298 does not teach welding the seam or making use of internal pressure to expand and shape the tube. 
Hertell teaches a method of forming a tube by sealing the ends together, and the blank is placed in a die forming the outer shape of the tube, and an internal pressure is then applied (Hertell Abstract). Sealing the ends together is taken to mean the ends are sealed in a welding process to form the initial tube shape as welding (metal on metal joining) would occur during the sealing. Hertell teaches this method is a simple and efficient method for produce tubular goods (Hertell Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the process taught by ‘298 by adding the sealing (seam welding) and internal pressure application as taught by Hertell because Hertell teaches these steps are a simple and efficient way of forming tubular goods which ‘298 is already interested in making. 

Claim 30: ‘298 as modified renders obvious all the limitations of claim 29. ‘298, ‘959 and Hertell explicitly teach annealing the steel. Huang teaches a similar steel made by a similar method which is a medium manganese steel and has a trip microstructure (Huang Abstract, [0007], and figure 2). Huang teaches a step of annealing the steel at the end in order to precipitate vanadium carbides increasing the strength of the steel (Huang [0063]). Improving the strength while maintaining the lightest possible steel is a design goal of the other references as it is required in automotive industry. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify ‘298 by adding an amount of vanadium and annealing the steel in order to precipitate vanadium carbides and improve the strength of the steel. 

Claims 18-21, 24-28, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US PG Pub 2016/0281196.
Claims 18-20 and 31: Huang teaches a steel with 8-12% Mn, 0.4-0.6% C, 1-3% Al, and balance Fe/impurities (Huang Abstract). Huang teaches the steel is a medium manganese steel (Huang [0007]). Huang teaches deforming the steel at room temperature (Huang claim 13 cold rolling the steel sheets at a room temperature). Huang teaches the steel has a trip microstructure (Huang Abstract and claim 1). The manganese amount overlaps the claimed amount. In the case of overlapping ranges a prima facie case of obviousness exists. MPEP 2144.05. Similarly, a prima facie case of obviousness exists where the ranges do not overlap but are merely close. In this case the prior art teaches performing the cold rolling (deformation) at room temperature and the claimed range is less than room temperature. However, in both cases the steel exhibits a trip microstructure and the two ranges are essentially touching. The claimed range and prior art cold rolling temperature are close enough that not only would a person of ordinary skill expect them to have the same properties as there is less than a single degree of separation the steels exhibit the same trip microstructure transformation. For this reason the claims prima facie obvious. Huang teaches the sheets are warm rolled at 150-200 C (Huang claim 13). Which is the formation of a component in view of the specification guidance provided in US Pg Pub 2019/0211417 [0023] and [0025].

Claims 21, 24, 27, and 28: Huang teaches the steel sheets are hot rolled, warm rolled, and cold rolled (Huang [0024]-[0026]). This constitutes as multiple deformations at individual temps before and during the cooling. 
Claims 25 and 26: The entire sheet is heated or cooled between or during the deformation steps. Thus both sides of the steel would experience the temperature change. 
Claim 32: Huang teaches that the steel includes 0.5-1% V in addition to the other elements ([0049]). Other elements are either not present or present only at the level of incidental impurities. 
Claim 33: Huang teaches the martensite content is in the range of 30-60%, the austenite content is 30-60%, and the ferrite content is 10-30% (Huang [0054]). Huang teaches annealing the steel after deformation which would cause the transformed martensite to become annealed martensite (Huang [0026]-[0027]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734